Title: From George Washington to Samuel Huntington, 7 April 1780
From: Washington, George
To: Huntington, Samuel


          
            sir
            Head Qrs Morris Town April 7th 1780
          
          I have the Honor to acquaint Your Excellency, that I have just been advised of the sailing of the Detachment from New York, which I mentioned in my Letter of the 2d as being about to embark. The intelligence I have received upon the subject, is contained in the following Extract of a Letter from Colo. Dayton; dated the 6th at Elizabeth Town. “I have just received certain intelligence of the sailing of the British fleet out at Sandy Hook yesterday morning. They consisted of Ten Ships & Seven Brigs; the Troops that my Informant knew to be on board, were the 42d Regiment—One Battallion of the Guards—The Ansspac Regiment—Lord Rawdon’s brigade & Simcoe’s foot; but there

is not any Horse gone on board. They are convoyed by the Rainbow, the Delight & the Swift brig, and they expect to be met with at Sea by the Galatea & Thames Frigates, which left New York last week with the packet, which they were to convoy clear off this Coast. My Informant seems positive the Troops sailed, are bound to Charles Town, as he says he is positive Sir Henry Clinton’s heavy baggage is all gone in the Fleet. Five Thousand Men it is said in New York, are now under marching orders, but their destination uncertain. It is generally said in New York, that only about Two Thousand Troops have gone in the Fleet.”
          The Maryland & Delaware Troops, which I advised Congress would be the case, have been under marching Orders ever since the 2d; but by a Letter of that date just received from the Quarter Master General, in Answer to one I wrote him upon the occasion the 26th Ulto, requesting to know how far he would be able to make provision for marching a Detachment of Troops to the Southward he has informed me, that from the circumstances of his department, he could not move it. I have thought it my duty to communicate this, & that Congress may have every information with respect to this point & of our prospects in general of taking the Field so far as it may depend on this Department—I beg leave to lay before them Copies of these Letters—& of One I wrote Genl Greene on the 2d upon the subject of the Detachment in contemplation to be sent to the Southward. Indeed our affairs now, both in this line & in that of provisions are in the most delicate and alarming situation. I have the Honor to be with the highest respect Yr Excellency’s Most Obedt servt
          
            Go: Washington
          
          
            P.S. I duly received Your Excellency’s Dispatches of the 29th Ulto.
          
        